Citation Nr: 9901566	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-30 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for residuals of left 
mandible injury, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for neuropathy of  
left fifth cranial nerve, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to April 
1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for bilateral pes planus, denied service connection for 
residuals of a right knee disorder, and granted service 
connection for residuals of a jaw fracture, involving loss of 
sensation of the fifth cranial nerve, evaluated as 10 percent 
disabling from September 29, 1993, pursuant to Diagnostic 
Code 8305, and temporomandibular joint disease of the left 
condyle, evaluated as 10 percent from September 29, 1993, 
pursuant to Diagnostic Code 9904.

The veteran disagreed with the denials of service connection 
and with the evaluations of the service-connected 
disabilities.  A hearing was held before a Hearing Officer at 
the RO in May 1995.  Based on the veterans testimony and the 
Hearing Officers decision in June 1995, service connection 
was granted for bilateral pes planus and a 10 percent 
disability rating was assigned from September 29, 1993, 
pursuant to Diagnostic Code 5276.  Service connection for 
residuals of a right knee injury continued to be denied.  In 
addition, the service-connected residuals of left mandible 
injury was increased to 20 percent disabling from September 
29, 1993, pursuant to Diagnostic Code 9904.  The 10 percent 
rating for the service-connected neuropathy of the left fifth 
cranial nerve was continued.

The Board notes that the evidence of record shows that the RO 
was notified in November 1995 that the veteran had moved to 
Oklahoma.  Accordingly, his claims file was transferred to 
the Muskogee, Oklahoma, RO.


Although the veterans representative indicated in a 
statement dated in October 1998 that one of the issues 
presented for review is entitlement to an increased rating 
for bilateral pes planus, that issue is not on appeal.  The 
RO should clarify whether the veteran is raising an 
additional claim of entitlement to an increased rating for 
bilateral pes planus.

As explained herein, the Board finds that further development 
and readjudication is necessary with regard to the issues of 
entitlement to an increased rating for residuals of left 
mandible injury and entitlement to an increased rating for 
neuropathy of the left fifth cranial nerve.  Accordingly, 
those two issues are addressed in the REMAND section of this 
decision and only the issue of entitlement to service 
connection for residuals of a right knee injury is decided 
herein on the merits.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that while he was in the Navy, he 
slipped on a gangplank and hurt his right knee.  He claims 
that a while after he injured his knee, it required stitches.  
He further claims that his knee constantly bothers him and it 
swells and aches, more so after activity.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim of entitlement to 
service connection for a right knee disability is not well-
grounded.



FINDINGS OF FACT

1.  The RO has requested and obtained all pertinent, 
available evidence for an equitable disposition of the 
veterans claim of entitlement to service connection for a 
right knee disorder.

2.  The evidence of record contains no competent medical 
evidence of a right knee injury or disorder in service or for 
many years thereafter and the current right knee disorder is 
not otherwise shown to be related to service.


CONCLUSION OF LAW

The claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be addressed in this case is 
whether the veteran has submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, that 
is, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability and of an etiological 
relationship between that disability and service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  If a claim is not well 
grounded, the appeal must fail with respect to it, and there 
is no duty to assist the claimant further in the development 
of facts pertinent to the claim.  Murphy, 1 Vet. App. at 81.  
The Board finds, pursuant to the following reasons, that the 
veterans claim for service connection for a right knee 
disorder is not well-grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for 90 days or more during a 
period of war and certain chronic diseases become manifest to 
a compensable degree within one year from date of termination 
of such service, such diseases shall be presumed to have been 
incurred in service, even though there was no evidence of 
such diseases during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.307, 3.309 (1998).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The veterans service medical records are negative for 
complaints of or treatment for an injury to the right knee.  
In addition, the service medical records are negative for 
treatment of any other disorder of the right knee.  The 
separation examination report dated in April 1963 indicates 
that the veterans lower extremities (except feet) were 
normal.  No right knee disorder was noted.  In addition, no 
scar on the right knee was noted.

A VA examination report dated in April 1994 demonstrates that 
the veteran reported injuring his right knee in 1960 while 
boarding a ship.  He apparently fell scratching the skin 
surface, which later became infected and he was treated with 
antibiotics.  The infection cleared but he developed swelling 
of the knee.  The veteran reported that he had had 
intermittent effusions since, and he complained of 
intermittent pain in the knee which was aggravated with 
squatting.  He stated that he had not had knee surgery.  A 
physical examination of the veterans right knee revealed a 
well-healed, nontender, 3 centimeter oblique, lateral scar.  
He had full range of motion with moderate crepitance in the 
right knee.  There was generalized tenderness of the right 
knee.  An X-ray report demonstrates that the bony structures 
of the right knee appeared intact.  Vascular calcification 
was noted. The soft tissues were otherwise unremarkable.  The 
impression was vascular calcification.  There apparently was 
no evidence of arthritis on the x-ray.  The diagnosis was 
residuals, right knee injury.

A letter dated in October 1993 from Bernard L. Danna, D.P.M., 
F.A.C.F.S., demonstrates that the veteran received treatment 
from this health care provider since September 1989 for his 
painful feet.  There was no indication that the veteran also 
received treatment for a right knee disorder.

Upon consideration of all the evidence presented, the Board 
finds that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
his current right knee disorder was incurred in or aggravated 
during service.  The service medical records are negative for 
complaints of or treatment for any right knee disorder.  The 
medical evidence of record does not demonstrate a right knee 
disorder until many years after service.  Although the April 
1994 VA examination report demonstrates a diagnosis of 
residuals of a right knee injury, there is no corroborating 
evidence that the injury occurred during service. There is no 
medical evidence relating the veterans current right knee 
disorder to service. A medical opinion, such as that reported 
in April 1994, is inadequate when it is a general conclusion  
based on history furnished by the appellant and on 
unsupported clinical evidence. Black v. Brown, 5 Vet.App. 177 
(1993). An opinion based upon an inaccurate factual premise 
has no probative value. Hadsell v. Brown, 4 Vet.App. 208,209 
(1993).  

In reaching this determination, the Board recognizes that the 
issue of entitlement to service connection for a right knee 
disorder is being disposed of in a manner that differs from 
that used by the RO, that is, whether the claim is well 
grounded rather than whether the veteran is entitled to 
prevail on the merits.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby . 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).  The Board concludes that 
the veteran has not been prejudiced by its approach in this 
case.  In assuming that the claim was well grounded, the RO 
effectively accorded the veteran greater consideration than 
his claim warranted under the circumstances.

In a statement dated in November 1998, the veterans 
representative requested that this issue be remanded for 
further development, to include a medical opinion by a 
qualified specialist to determine whether the veterans 
current knee disability is in any way related to the symptoms 
he experienced in service.  A remand, however, is not 
necessary because the veteran has not submitted a well-
grounded claim and, therefore, the VA has no duty to assist 
him in further developing the claim.


ORDER

Evidence of a well-grounded claim not having been submitted, 
the claim for service connection for a right knee disorder is 
denied.


REMAND

The veterans service medical records demonstrate that he had 
a fracture of the left subcondyle in December 1959.  A VA 
dental examination report in April 1994 demonstrates that the 
veteran reported that he injured his mandible and face in an 
automobile accident on base in 1959.  He lost several teeth 
and his jaw was wired shut for two months.  Subsequently, he 
had the remaining teeth removed and dentures were made in 
1981.  He complained of left-sided temporomandibular joint 
pain and had difficulty wearing his mandibular denture due to 
loss of bone on the left side.  The examination demonstrated 
limited left lateral excursion of the mandible and vertical 
excursion of the mandible of 36 millimeters.  The examiner 
noted that the veteran could not chew food due to loss of 
natural teeth and bone on the left side of the mandible and 
the dentures were ill-fitting on the left side of the 
mandible.  The left side of the mandible was asymmetric and 
flattened.  It was demonstrated that the left side of the 
face and mandible was numb and there was loss of sensation 
involving the fifth cranial nerve.  It was noted that a 
Panorex x-ray indicated that the veteran was edentulous.  
There was severe loss of bone of the body of the left side of 
the mandible from the molar to the cuspid area.  The condyle 
of the left temporomandibular joint showed bony deterioration 
and a loss of articular space and bony contour to the glenoid 
fossa.  The diagnoses were temporomandibular joint disease of 
the left condyle, loss of bone of the body of the left side 
of the mandible, and edentulous mandible and maxilla.  

In rating decision of June 1994, service connection was 
granted for loss of sensation of the fifth cranial nerve, 
evaluated as 10 percent disabling from September 29, 1993, 
pursuant to Diagnostic Code 8305.  In addition, service 
connection was granted for temporomandibular joint disease, 
left condyle, evaluated as 10 percent disabling from 
September 29, 1993, pursuant to Diagnostic Code 9904.  

At a hearing before a Hearing Officer at the RO in May 1995, 
the veteran testified that his jaw problem was getting worse.  
He thought his condition was called articulation.  He stated 
that the bottom plate was loose and he could not chew steak 
or anything hard anymore.  He testified that chewing made his 
jaw hurt and then go numb.  Further, he stated that his 
ability to open his mouth was getting worse.  The veteran 
testified that he was receiving treatment at the VA medical 
center and that he had been told that there was nothing left 
to do about his jaw problem except a bone graft.  The veteran 
also testified that he had constant pain or numbness on the 
left side of his face.

Based on the veterans testimony, the Hearing Officer 
recommended that the evaluation for residuals of the left 
mandible injury be increased to 20 percent.  In June 1995, 
the veteran was granted a 20 percent rating for residuals of 
left mandible injury, effective from September 29, 1993, 
pursuant to Diagnostic Code 9904.  The service-connected 
neuropathy of the left fifth cranial nerve was continued as 
10 percent disabling, pursuant to Diagnostic Code 8305.

The evidence of record does not contain any VA outpatient 
treatment records regarding the treatment the veteran has had 
for his jaw problems.  In addition, the veterans jaw 
disorder apparently has not been examined for compensation 
and pension purposes since April 1994.  At the hearing in May 
1995, the veteran testified that his jaw disorder, in 
particular range of motion and ability to chew, had gotten 
worse.  He also testified that he had constant pain or 
numbness in the left side of his face.

Accordingly, a REMAND to the RO is necessary for the 
following action:

1.  The RO should contact the veteran and 
request that he identify all health care 
providers, both VA and private, who have 
treated his jaw and left fifth cranial 
nerve disabilities.  The RO must take the 
appropriate action to attempt to locate 
and obtain all identified medical records 
not already on file.

2.  After the RO has obtained the above 
identified records, it should take the 
appropriate steps to have the veteran 
scheduled for a VA dental examination.  
The veterans claims file must be made 
available to the examiner to review prior 
to examining the veteran.  It is 
requested that the examiner note on the 
examination report that the records were 
reviewed.  All pertinent tests and 
studies should be completed.  In 
particular, the examiner should note 
whether the veteran has temporomandibular 
articulation.  In addition, the examiner 
should record the specific limitation of 
motion of the jaw in regard to inter-
incisal range and range of lateral 
excursion, and note whether the veteran 
has pain with motion of the jaw.  The 
examiner should also note if there is any 
loss of the ramus, loss of one or both 
sides of the condyloid process, loss of 
the coronoid process, and loss, malunion 
or nonunion of the maxilla.  The examiner 
should also examine and note the loss of 
sensation involving the left fifth 
cranial nerve.  The examiner is requested 
to provide an opinion as to the severity 
of the loss of sensation of this nerve 
and note whether there is paralysis of 
the fifth cranial nerve.

3.  After the above action is completed 
to the extent possible, the RO should 
review all of the evidence of record and 
readjudicate the claims of entitlement to 
increased ratings for residuals of the 
left mandible injury and neuropathy of 
the left fifth cranial nerve.  In 
readjudicating these disabilities, the RO 
should take into consideration all 
applicable diagnostic codes.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
REMAND is to ensure compliance with due process and the duty 
to assist.  The Board intimates no opinion as to the ultimate 
outcome of the claims.  No action is required of the veteran 
until further notice.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
- 2 -
